Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/09/2021 has been entered.
Claim Interpretation
Regarding claim 14, Examiner notes that "inboard" and "outboard" are terms conventionally used in the tire art to refer to sides of the tire relative to a vehicle. While it is understood that Applicant is using inboard/outboard to refer to a position relative to the tire center/edge, Examiner suggests using inner/inward instead of "inboard" and outer/outward instead of "outboard" (claim 1, last 6 lines). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the interface" is supposed to "taper". It is unclear if the interface tapering is requiring the interface to be inclined. Taper means to become progressively smaller. The interface is just a line in the cross-section. Rather, the thickness of the shoulder layer can be described as tapering. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Volk et al (US 10,457,101 B2) in view of Okazaki et al (US 4,385,653), Navarro-Losada et al (US 2015/0314650 A1), and Collette et al (US 2012/0132331 A1), and further in view of Gervais et al (US 2014/0332132 A1).
Regarding claim 27, as best depicted in figures 1 and 2, Volk et al illustrates a heavy tire comprising: a sub-casing, a belt package and a rubber tread, the tread extending axially from a first tread edge to a second tread edge over a rolling tread width, the tread comprising a shoulder zone (11) adjacent to said first and a center zone (10) said shoulder zone comprising a radially lower shoulder layer (12) and a radially upper shoulder layer (11), the upper shoulder layer being intended to come into contact with the ground, the upper shoulder layer comprising an upper shoulder rubber compound, the lower shoulder layer comprising a lower shoulder rubber compound being different from the upper shoulder rubber compound. 
Additionally, Volk teaches the width of the layers that satisfies Applicant’s claimed range. Figure 1 depicts (Ba-Bz/Ba)/2 which corresponds to Applicant’s L1/TW (column 4, lines 60-65). Additionally, figure 1 delineates the shoulder rubber extend from the groove bottom (which is the tread 
Volk is silent to the max tan of the upper shoulder rubber compound and the upper center layer. Nonetheless, one ordinary skill in the art would look to conventional art to determine the commonly used max tan of the rubber compounds. Analogous art, Okazaki et al, discloses the upper shoulder layer has a tan of not more than 0.15 for low hysteresis (column 3, lines 66-68) and a center region has a tan of not more than 0.15 (claim 7) and Okazaki depicts in figure 2 the upper shoulder region is different from the upper center region. MPEP 2144.05 states overlapping range is prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have incorporated the upper shoulder layer has a tan of not less than 0.15 and the center region has a tan of not more than 0.15 in order to reduce rolling resistant without impairing the braking performance (column 3, lines 52-55). 
Volk is also silent to the modulus of the rubber. However it is commonly known in the tire art for the tread art having a modulus of greater than 2.0 Mpa. For example, Navarror-Losado, who also depicts multiple layers, discloses the upper shoulder rubber has a modulus G* equal to 2 MPa [0091]. It would have been obvious to one having ordinary skill in the art to look to Navarror-Losado to incorporate a G* equal to 2.0 Mpa since it is conventionally know in the tread art and to improve the endurance of the crown reinforcement of the tire [0019]. 
Volk is silent to the max tan of the upper shoulder rubber compound and the lower center. However, Navarror-Losado depicts in figure 2, the upper center rubber (4) is different from the lower center rubber (622).  Navarror-Losado discloses the second elastomeric compound have a max tan of less than 0.060 [0030] in order to balance rolling resistance and provide reinforcement of the tire with satisfactory protection [0037] but is silent to the max tan of the first elastomeric compound. One ordinary skilled in the art would look to conventional art to determine upper center rubber and lower 
Volk is silent to the upper shoulder rubber compound having a better wear resistance characteristic that the lower shoulder rubber compound. Collette et al further discloses, the first rubber layer coming first into contact with the street has a 5-10% higher tear resistance than a second rubber layer adjacent and radially below the first rubber layer, and each further rubber layer radially below the second rubber layer has a 5-10% lower tear resistance than the upper adjacent rubber layer [0015]. Collete’s teachings read on Applicant’s claim limitation, “the upper shoulder rubber compound having a better wear resistance characteristic that the lower shoulder rubber compound.” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included Collette et al teachings of the first layer having a higher tear resistance than the subsequent layers in order to provide a tire with good durability [0027]. 

Regarding claim 28, as best depicted in figures 1 and 2, Volk et al illustrates a heavy tire comprising: a sub-casing, a belt package and a rubber tread, the tread extending axially from a first tread edge to a second tread edge over a rolling tread width, the tread comprising a shoulder zone (11) adjacent to each of said first and second edges and a center zone (10) separating the two shoulder zones, each shoulder zone comprising a radially lower shoulder layer (12) and a radially upper shoulder layer (11), the upper shoulder layer being intended to come into contact with the ground and the lower 
Additionally, Volk teaches the width of the layers that satisfies Applicant’s claimed range. Figure 1 depicts (Ba-Bz/Ba)/2 which corresponds to Applicant’s L1/TW (column 4, lines 60-65). Additionally, figure 1 delineates the underlayer extends entirely across the tread and is above 15%. 
Furthermore, it is conventionally known in the tire art to have a lower shoulder layer with a thickness of at least 4 mm over the portion of the shoulder zone. Collette et al teaches multiple rubber layers where each of the layers have a radial width between 2 mm- 8 mm [0029]. This overlaps with applicant’s range. It would have been obvious to one having ordinary skill in the art to have a lower shoulder layer with a thickness of at least 4 mm since it is conventionally known in the art. 
Volk is silent to the max tan of the upper shoulder rubber compound and the upper center layer. Nonetheless, one ordinary skill in the art would look to conventional art to determine the commonly used max tan of the rubber compounds. Analogous art, Okazaki et al, depicts in figure 2 the upper shoulder region is different from the upper center region. It would have been obvious to one having ordinary skill in the art to have incorporated the upper shoulder layer different from the upper center region in order to reduce rolling resistant without impairing the braking performance (column 3, lines 52-55). 
Volk is also silent to the modulus of the rubber. However, analogous art, Navarror-Losado, who also depicts multiple layers, discloses the upper shoulder rubber has a modulus G* equal to 2 MPa [0091]. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In this case, 1.6 Mpa is very close to 2.0 Mpa. It would have been obvious to one having ordinary skill in the art 
Furthermore, Navarror-Losado depicts in figure 2, the upper center rubber (4) is different from the lower center rubber (622).  Navarror-Losado discloses the second elastomeric compound have a max tan of less than 0.060 [0030] in order to balance rolling resistance and provide reinforcement of the tire with satisfactory protection [0037] but is silent to the max tan of the first elastomeric compound. One ordinary skilled in the art would look to conventional art to determine upper center rubber and lower center rubber modulus. Analogous multiple tread art, Gervais et al discloses a max tan of a first layer is lower than 0.130 [abstract] in order preserve good wearing performance [0054]. Applicant’s range of max tan of the upper center rubber compound has a max tan of at most 0.08 and the lower center rubber compound is different from the upper center rubber and has a max tan of 0.06 meets the combined teaching of Navarror-Losado and Gervais. It would have been obvious to one having ordinary skill in the art to include a upper center rubber and lower center rubber with different modulus in order to balance rolling resistance and provide reinforcement of the tire with satisfactory protection. 
Volk is silent to the upper shoulder rubber compound having a better wear resistance characteristic that the lower shoulder rubber compound. Collette et al further discloses, the first rubber layer coming first into contact with the street has a 5-10% higher tear resistance than a second rubber layer adjacent and radially below the first rubber layer, and each further rubber layer radially below the second rubber layer has a 5-10% lower tear resistance than the upper adjacent rubber layer [0015]. Collete’s teachings read on Applicant’s claim limitation, “the upper shoulder rubber compound having a better wear resistance characteristic that the lower shoulder rubber compound.” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed . 

Claim 29 are rejected under 35 U.S.C. 103 as being unpatentable over Volk et al (US 10,457,101 B2) in view of Okazaki et al (US 4,385,653), Navarro-Losada et al (US 2015/0314650 A1), and Collette et al (US 2012/0132331 A1) and further in view of Hikari (JPS6259104 A) as applied to claim 14 above, and further in view of Djelloul-Mazouz et al (US 2015/0107735 A1). 
Regarding claim 29, as best depicted in figures 1 and 2, Volk et al illustrates a heavy tire comprising: a sub-casing, a belt package and a rubber tread, the tread extending axially from a first tread edge to a second tread edge over a rolling tread width, the tread comprising a shoulder zone (11) adjacent to each of said first edge and a center zone (10) said shoulder zone comprising a radially lower shoulder layer (12) and a radially upper shoulder layer (11), the upper shoulder layer (11) being intended to come into contact with the ground, the upper shoulder layer comprising an upper shoulder rubber compound (11), the lower shoulder layer comprising a lower shoulder rubber (12) compound being different from the upper shoulder rubber compound,
Additionally, Volk teaches the volume of the layers that satisfies Applicant’s claimed range. Figure 1 depicts (Ba-Bz/Ba)/2 which corresponds to Applicant’s L1/TW (column 4, lines 60-65). Additionally, figure 1 delineates the shoulder rubber extend from the groove bottom (which is the tread depth), therefore, the ratio of the thickness is 100% of the tread. The underlayer extends entirely across the tread and is above 15%. 
Volk is silent to the max tan of the upper shoulder rubber compound and the upper center layer. Nonetheless, one ordinary skill in the art would look to conventional art to determine the commonly used max tan of the rubber compounds. Analogous art, Okazaki et al, discloses the upper shoulder layer has a tan of not less than 0.15 and the center region has a tan of not more than 0.15 (claim 7) and 
Volk is also silent to the modulus of the rubber. However it is commonly known in the tire art for the tread art having a modulus of at least 1.3 MPA. For example, Navarror-Losado, who also depicts multiple layers, discloses the upper shoulder rubber has a modulus G* equal to 2 MPa [0091]. MPEP 2144.05 states a prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap. It would have been obvious to one having ordinary skill in the art to look to Navarror-Losado to incorporate a range of 1.3 Mpa in order to improve the endurance of the crown reinforcement of the tire [0019].
Volk is silent to the lower center rubber compound is different from the upper center rubber compound.  Analogous art, Djelloul-Mazouz, discloses “the tread base layer, first tread cap layer, second tread cap layer, first tread skirt, and/or second tread skirt may exemplarily further have a tan delta ranging from 0.05 to 0.20” [0112] and depicts the upper center rubber different from the lower center rubber in figure 2. Djelloul-Mazous’s range overlaps with Applicant’s claimed range. Additionally, Dejelloul-Mazouz depicts the upper center layer is made from a different rubber compound than the upper shoulder rubber compound in figure 2 and states a range of 4MPA to 12 MPA [0012] but does not 
Volk is silent to the upper shoulder rubber compound having a better wear resistance characteristic that the lower shoulder rubber compound. Multi rubber tread art, Collette et al, further discloses, the first rubber layer coming first into contact with the street has a 5-10% higher tear resistance than a second rubber layer adjacent and radially below the first rubber layer, and each further rubber layer radially below the second rubber layer has a 5-10% lower tear resistance than the upper adjacent rubber layer [0015]. Collete’s teachings read on Applicant’s claim limitation, “the upper shoulder rubber compound having a better wear resistance characteristic that the lower shoulder rubber compound.” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included Collette et al teachings of the first layer having a higher tear resistance than the subsequent layers in order to provide a tire with good durability [0027]. 


Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Volk et al (US 10,457,101 B2) in view of Okazaki et al (US 4,385,653), Navarro-Losada et al (US 2015/0314650 A1), and Collette et al (US 2012/0132331 A1) and further in view of Kenjiro (JP2003312211 A).
Regarding claim 30 , as best depicted in figures 1 and 2, Volk et al illustrates a heavy tire comprising: a sub-casing, a belt package and a rubber tread, the tread extending axially from a first tread edge to a second tread edge over a rolling tread width, the tread comprising a shoulder zone (11) adjacent to each of said first and second edges and a center zone (10) separating the two shoulder zones, each shoulder zone comprising a radially lower shoulder layer (12) and a radially upper shoulder layer (11), the upper shoulder layer (11) being intended to come into contact with the ground, the upper shoulder layer comprising an upper shoulder rubber compound (11), the lower shoulder layer comprising a lower shoulder rubber (12) compound being different from the upper shoulder rubber compound being different from the upper shoulder rubber compound. 
Additionally, Volk teaches the volume of the layers that satisfies Applicant’s claimed range. Figure 1 depicts (Ba-Bz/Ba)/2 which corresponds to Applicant’s L1/TW (column 4, lines 60-65). Additionally, figure 1 delineates the shoulder rubber extend from the groove bottom (which is the tread depth), therefore, the ratio of the thickness is 100% of the tread. The underlayer extends entirely across the tread and is above 15%. 
Volk is silent to the max tan of the upper shoulder rubber compound and the upper center layer. Nonetheless, one ordinary skill in the art would look to conventional art to determine the commonly used max tan of the rubber compounds. Analogous art, Okazaki et al, discloses the upper shoulder layer has a tan of not less than 0.15 and the center region has a tan of not more than 0.15 (claim 7) and Okazaki depicts in figure 2 the upper shoulder region is different from the upper center region. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It would have been obvious to one having ordinary skill in the art to have incorporated the upper shoulder layer has a tan of not less than 0.15 and the center region has a tan of not more than 0.15 in order to reduce rolling resistant without impairing the braking performance (column 3, lines 52-55). 
Volk is also silent to the modulus of the rubber. However it is commonly known in the tire art for the tread art having a modulus of greater than 2.0 Mpa. For example, Navarror-Losado, who also depicts multiple layers, discloses the upper shoulder rubber has a modulus G* equal to 2 MPa [0091]. It would have been obvious to one having ordinary skill in the art to look to Navarror-Losado to incorporate a G* equal to 2.0 Mpa since it is conventionally know in the tread art and to improve the endurance of the crown reinforcement of the tire [0019]. 
Volk is silent to the lower center rubber compound is different from the upper center rubber compound and has a max tan of not greater than 0.07 and the lower center rubber compound has a max tan of not greater than 0.05.  
Furthermore, Navarror-Losado depicts in figure 2, the upper center rubber (4) is different from the lower center rubber (622).  Navarror-Losado discloses the second elastomeric compound have a max tan of less than 0.060 [0030] in order to balance rolling resistance and provide reinforcement of the tire with satisfactory protection [0037] but is silent to the max tan of the first elastomeric compound. One ordinary skilled in the art would look to conventional art to determine upper center rubber and lower center rubber modulus. Analogous multiple tread art, Gervais et al discloses a max tan of a first layer is lower than 0.130 [abstract] in order preserve good wearing performance [0054]. Applicant’s range of max tan of the upper center rubber compound has a max tan of at most 0.08 and the lower center rubber compound is different from the upper center rubber and has a max tan of 0.06 meets the combined teaching of Navarror-Losado and Gervais. It would have been obvious to one having ordinary skill in the art to include a upper center rubber and lower center rubber with different modulus in order to balance rolling resistance and provide reinforcement of the tire with satisfactory protection. 
Volk is silent to the upper shoulder rubber compound having a better wear resistance characteristic that the lower shoulder rubber compound. Multiple rubber layer art, Collette et al discloses, the first rubber layer coming first into contact with the street has a 5-10% higher tear resistance than a second rubber layer adjacent and radially below the first rubber layer, and each further rubber layer radially below the second rubber layer has a 5-10% lower tear resistance than the upper adjacent rubber layer [0015]. Collete’s teachings read on Applicant’s claim limitation, “the upper shoulder rubber compound having a better wear resistance characteristic that the lower shoulder rubber compound.” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included Collette et al teachings of the first layer having a higher tear resistance than the subsequent layers in order to provide a tire with good durability [0027]. 
Volk teaches the tread defines a first groove in the shoulder zone and a second groove, but Volk doesn’t explicitly teach the first groove is closer than the second groove to the first tread edge axially wherein the interface between the upper shoulder layer and the lower shoulder layer extends completely and tapers continuously from the first groove to the second groove. Analogous tread rubber art, Kenjiro, depicts a first groove (36 on the left) closer than the second groove (36 in the middle) to the first tread edge axially, wherein an interface between the upper shoulder layer and the lower shoulder layer extends completely and tapers continuously from the first groove to the second groove in figure 1 for the benefit of steering performance [0066]. It would have been obvious to one having ordinary skill 
Regarding claim 31, as best depicted in figures 1 and 2, Volk et al illustrates a heavy tire comprising: a sub-casing, a belt package and a rubber tread, the tread extending axially from a first tread edge to a second tread edge over a rolling tread width, the tread comprising a shoulder zone (11) adjacent to each of said first and second edges and a center zone (10) separating the two shoulder zones, each shoulder zone comprising a radially lower shoulder layer (12) and a radially upper shoulder layer (11), the upper shoulder layer (11) being intended to come into contact with the ground, the upper shoulder layer comprising an upper shoulder rubber compound (11), the lower shoulder layer comprising a lower shoulder rubber (12) compound being different from the upper shoulder rubber compound being different from the upper shoulder rubber compound. 
Additionally, Volk teaches the volume of the layers that satisfies Applicant’s claimed range. Figure 1 depicts (Ba-Bz/Ba)/2 which corresponds to Applicant’s L1/TW (column 4, lines 60-65). Additionally, figure 1 delineates the shoulder rubber extend from the groove bottom (which is the tread depth), therefore, the ratio of the thickness is 100% of the tread. The underlayer extends entirely across the tread and is above 15%. 
Volk is silent to the max tan of the upper shoulder rubber compound and the upper center layer. Nonetheless, one ordinary skill in the art would look to conventional art to determine the commonly used max tan of the rubber compounds. Analogous art, Okazaki et al, discloses the upper shoulder layer has a tan of not less than 0.15 and the center region has a tan of not more than 0.15 (claim 7) and Okazaki depicts in figure 2 the upper shoulder region is different from the upper center region. It has 
Volk is also silent to the modulus of the rubber. However it is commonly known in the tire art for the tread art having a modulus of greater than 2.0 Mpa. For example, Navarror-Losado, who also depicts multiple layers, discloses the upper shoulder rubber has a modulus G* equal to 2 MPa [0091]. It would have been obvious to one having ordinary skill in the art to look to Navarror-Losado to incorporate a G* equal to 2.0 Mpa since it is conventionally know in the tread art and to improve the endurance of the crown reinforcement of the tire [0019]. 
Furthermore, it is conventionally known in the tire art to have a lower shoulder layer with a thickness of at least 4 mm over the portion of the shoulder zone. Collette et al teaches multiple rubber layers where each of the layers have a radial width between 2 mm- 8 mm [0029]. This overlaps with applicant’s range. It would have been obvious to one having ordinary skill in the art to have a lower shoulder layer with a thickness of at least 4 mm since it is conventionally known in the art. 
Volk is silent to the lower center rubber compound is different from the upper center rubber compound and has a max tan of not greater than 0.07 and the lower center rubber compound has a max tan of not greater than 0.05.  Analogous art, Djelloul-Mazouz, discloses “the tread base layer, first tread cap layer, second tread cap layer, first tread skirt, and/or second tread skirt may exemplarily further have a tan delta ranging from 0.05 to 0.20” [0112] and depicts the upper center rubber different from the lower center rubber in figure 2. Djelloul-Mazous’s range overlaps with Applicant’s claimed range. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. It would have been 
Volk is silent to the upper shoulder rubber compound having a better wear resistance characteristic that the lower shoulder rubber compound. Multiple rubber layer art, Collette et al discloses, the first rubber layer coming first into contact with the street has a 5-10% higher tear resistance than a second rubber layer adjacent and radially below the first rubber layer, and each further rubber layer radially below the second rubber layer has a 5-10% lower tear resistance than the upper adjacent rubber layer [0015]. Collete’s teachings read on Applicant’s claim limitation, “the upper shoulder rubber compound having a better wear resistance characteristic that the lower shoulder rubber compound.” Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included Collette et al teachings of the first layer having a higher tear resistance than the subsequent layers in order to provide a tire with good durability [0027]. 
Volk teaches the tread defines a first groove in the shoulder zone and a second groove, but Volk doesn’t explicitly teach the first groove is closer than the second groove to the first tread edge axially wherein the interface between the upper shoulder layer and the lower shoulder layer extends in both an axial direction and a radial direction and is inboard from the first groove in the axial direction. Analogous tread rubber art, Kenjiro, depicts a first groove (36 on the left) closer than the second groove (36 in the middle) to the first tread edge axially, wherein an interface between the upper shoulder layer and the lower shoulder layer extends in both an axial direction and a radial direction and is inboard from the first groove in the axial direction in figure 1 for the benefit of steering performance [0066]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the tire of Volk with the first groove is closer than the second groove to the first tread edge axially wherein the wherein an interface between the upper shoulder layer and the 
Allowable Subject Matter
Claims 14-15, 17-21, 23-26 are allowed since the prior art of record fail to disclose wherein the groove is a shoulder groove of the tread which is located closest to the first tread edge inboard axially and wherein the interface is located in an axially inboard side of the shoulder groove such that the axially inboard side of the shoulder groove is formed by both the upper shoulder rubber compound and the upper center rubber compound, and wherein a bottom of the shoulder groove and an axially outboard side of the shoulder groove are both formed completely by the upper shoulder rubber compound. 
Response to Arguments
Applicant argues claim 28 is allowable since the cited references fail to disclose G*50. Of 1.6 Mpa. However, Navarror-Losado, who also depicts multiple layers, discloses the upper shoulder rubber has a modulus G* equal to 2 MPa [0091]. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In this case, 1.6 Mpa is very close to 2.0 Mpa. It would have been obvious to one having ordinary skill in the art to look to Navarror-Losado to incorporate a range of 1.6 Mpa since the claimed range and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties further being motivated to improve the endurance of the crown reinforcement of the tire [0019].
Applicant argues claim 29 is allowable since the prior arts fail to properly disclose or suggest a G*50 of the upper center layer of 1.4 MPA. However, Navarror-Losado, who also depicts multiple layers, discloses the upper shoulder rubber has a modulus G* equal to 2 MPa [0091]. Titanium Metals 
Arguments for claims 30-31 are moot in view of newly cited art, Kenjiro (JP2003312211 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749